Fourth Court of Appeals
                                     San Antonio, Texas
                                            October 2, 2015

                                         No. 04-15-00615-CV

                              IN RE ESTATE OF Maria L. RAYNES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

         On October 1, 2015, relator filed a petition for writs of mandamus and prohibition with a
motion for emergency stay pending a ruling on the petition. The court has considered the petition
for writs of mandamus and prohibition and is of the opinion that relator is not entitled to the
relief requested because relator has not established that there is no adequate remedy by appeal in
this instance. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.
proceeding). Accordingly, the petition for writs of mandamus and prohibition and motion for
emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on October 2, 2015.


                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.


                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013-PC-0369, styled In the Estate of Maria L. Raynes, Deceased,
pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Kelly Cross presiding.